756 N.W.2d 84 (2008)
Dujuan LIGONS, Personal Representative of the Estate of Edris Ligons, Deceased, Plaintiff-Appellee,
v.
CRITTENTON HOSPITAL, a/k/a Crittenton Hospital Medical Center, Defendant-Appellee, and
David Bruce Bauer, M.D., and Rochester Emergency Group, P.C., Defendants-Appellants.
Docket No. 135903. COA No. 278622.
Supreme Court of Michigan.
October 1, 2008.

Order
On order of the Court, the application for leave to appeal the January 16, 2008 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would deny leave to appeal.
WEAVER, J., would deny leave to appeal because she is not persuaded that the questions presented should be reviewed by this Court.